UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-32508 LUCAS ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-2660243 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3555 Timmons Lane, Suite 1550, Houston, Texas 77027 (Address of principal executive offices) (Zip Code) (713) 528-1881 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Number of Shares Common Stock, par value $0.001 per share 26,714,507 (as of February 7, 2013) LUCAS ENERGY, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of December 31, 2012 and March 31, 2012 3 Condensed Consolidated Statements of Operations for the three months ended December 31, 2012 and 2011 and the nine months ended December 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the nine months ended December 31, 2012 and 2011 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 24 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 4. Mine Safety Disclosures 26 ITEM 6. Exhibits 27 SIGNATURE 28 EXHIBIT INDEX 29 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LUCAS ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts Receivable Inventories Other Current Assets Current Portion of Note Receivable - Total Property and Equipment Oil and Gas Properties (Full Cost Method) Other Property and Equipment Total Property and Equipment Accumulated Depletion, Depreciation and Amortization ) ) Total Property and Equipment, Net Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Common Stock Payable Accrued Expenses Advances From Working Interest Owners Asset Retirement Obligation, current Interests Payable Notes Payable Current Portion of Long-Term Debt Total Asset Retirement Obligation Long-Term Debt - Commitments and Contingencies (see Note 10) Stockholders' Equity Preferred Stock Series A, 2,000 Shares Authorized of $0.001 Par, 2,000 Shares Issued and Outstanding Preferred Stock Series B, 3,000 Shares Authorized of $0.001 Par, 2,824 Shares Issued and Outstanding at March 31, 2012 - Common Stock, 100,000,000 Shares Authorized of $0.001 Par, 26,744,476 Shares Issued and 26,707,576 Outstanding Shares at December 31, 2012 and 19,581,657 Issued and 19,544,757 Outstanding Shares at March 31, 2012 Additional Paid in Capital Accumulated Deficit ) ) Common Stock Held in Treasury, 36,900 Shares, at Cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LUCAS ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, Net Operating Revenues Crude Oil $ Natural Gas Total Operating Expenses Lease Operating Expenses Severance and Property Taxes Depreciation, Depletion, Amortization Amortization, and Accretion General and Administrative Total Operating Loss ) Other Income (Expense), Net ) ) Interest Expense ) Loss Before Income Taxes ) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share Basic and Diluted $ ) $ ) $ ) $ ) Average Number of Common Shares Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LUCAS ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended December 31, Cash Flows from Operating Activities Reconciliation of Net Loss to Net Cash Used in Operating Activities: Net Loss $ ) $ ) Items Not Requiring Cash Depreciation, Depletion, Amortization and Accretion Share-Based Compensation Share-Based Compensation Related to Purchase of Stock Options - Non-Operating Expense Relating to Exercise of Warrants - Loss on sales of Property, Plant and Equipment ) - Changes in Components of Working Capital and Other Assets Accounts Receivable Inventories ) ) Prepaid Expenses and Other Current Assets ) Accounts Payable, Accrued Expenses and Interests Payable ) Advances from Working Interest Owners Other Assets - ) Changes in Components of Working Capital Associated with Investing Activities ) Net Cash Used in Operating Activities $ ) $ ) Investing Cash Flows Additions of Oil and Gas Properties $ ) $ ) Additions of Other Property and Equipment ) ) Proceeds from Sale of Oil and Gas Properties Payments Received on Notes Receivable - Deposit for Acquisition of Property, Plant and Equipment - Changes in Components of Working Capital Associated with Investing Activities ) Net Cash Used In Investing Activities $ ) $ ) Financing Cash Flows Net Proceeds from Exercises of Warrants $ $ Net Proceeds from Sales of Common Stock - Repayment of Borrowings ) ) Net Cash Provided by Financing Activities Increase (Decrease) in Cash and Cash Equivalents $ $ ) Cash and Cash Equivalents at Beginning of the Period Cash and Cash Equivalents at End of the Period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 LUCAS ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - GENERAL History of the Company. Incorporated in Nevada in December 2003 under the name Panorama Investments Corp., the Company changed its name to Lucas Energy, Inc. effective June 9, 2006. The accompanying unaudited interim condensed consolidated financial statements of Lucas Energy, Inc., together with its subsidiaries (collectively, "Lucas" or the "Company") have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Lucas's annual report filed with the SEC on Form 10-K for the year ended March 31, 2012.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the condensed consolidated financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year 2012 as reported in Form 10-K have been omitted. The Company's fiscal year ends on the last day of March of the calendar year.The Company refers to the twelve-month periods ended March 31, 2013 and 2012 as its 2013 and 2012 fiscal year, respectively. Certain reclassifications of prior year balances have been made to conform such amounts to current year classifications.These reclassifications have no impact on net income. NOTE 2 – LIQUIDITY At December 31, 2012, the Company’s Total Current Liabilities of $31.8 million exceeded its Total Current Assets of $5.1 million, resulting in a working capital deficit of $26.7 million.The deficit was primarily due to the $22.0 million non-recourse senior secured promissory note (the “Note”) and interest payable of $1.6 million due to Nordic Oil USA I, LLLP ("Nordic”) plus the Seidler Oil & Gas drilling advancement of $1.4 million which is expected to be returned by March 31, 2013 (see Part II, Item I “Legal Proceedings”).The Note is not secured or guaranteed by any of the Company’s assets and the only recourse for Nordic are the properties acquired in the initial transaction. Currently, the Company is in discussions with Nordic regarding the return of the assets acquired or making modifications to the Note. We believe the combination of (i) cash on hand, (ii) the cash flow generated from our current successful operation workovers, (iii) our undeveloped acreage, and (iv) our ability to access the capital markets in both equity and debt, provides a sufficient means to conduct our current operations, meet our contractual obligations, and undertake a forward outlook on future development of our current fields. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company has provided a discussion of significant accounting policies, estimates and judgments in its 2012 Annual Report. NOTE 4 – PROPERTY AND EQUIPMENT Oil and Gas Properties Lucas uses the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells including directly related overhead costs and related asset retirement costs are capitalized.Properties not subject to amortization consist of acquisition, exploration and development costs, which are evaluated on a property-by-property basis. Amortization of these unproved property costs begins when the properties become proved or their values become impaired and the corresponding costs are added to the capitalized costs subject to amortization.Costs of oil and gas properties are amortized using the units of production method. Amortization expense calculated per equivalent physical unit of production amounted to $40.41 per barrel of oil equivalent (“BOE”) for the three months ended December 31, 2012, and was $38.89per BOE for the three months ended December 31, 2011.Amortization expense calculated per equivalent physical unit of production amounted to $40.73per BOE for the nine months ended December 31, 2012, and was $30.47per BOE for the nine months ended December 31, 2011.Sales of oil and natural gas properties are accounted for as adjustments to the net full cost pool and generally, no gain or loss is recognized. 6 In applying the full cost method, Lucas performs an impairment test (ceiling test) at each reporting date, whereby the carrying value of property and equipment is compared to the “estimated present value,” of its proved reserves discounted at a 10-percent interest rate of future net revenues, based on current economic and operating conditions at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties. If capitalized costs exceed this limit, the excess is charged as an impairment expense. As of December 31, 2012, no impairment of oil and gas properties was indicated. All of Lucas's oil and gas properties are located in the United States.Below are the components of Lucas's oil and gas properties recorded at: December 31, March 31, Proved leasehold costs $ $ Costs of wells and development Capitalized asset retirement costs Total oil and gas properties Accumulated depreciation and depletion ) ) Net capitalized costs $ $ The following table sets forth the changes in the total cost of oil and gas properties during the nine months ended December 31, 2012: Balance atbeginning of period - March 31, 2012 $ Acquisition of oil and gas interests using Cash Assumption of note Receivable extinguished Sale of oil and gas interests provided by Cash proceeds ) Note extinguished ) Tangible and intangible drilling costs and title related expenses Other non-cash transactions Balance at end of period - December 31, 2012 $ Acquisitions consisting of cash, tangible and intangible drilling costs and title related expenses for the nine months ended December 31, 2012 totaled to $3,329,572.On November 21, 2012, the Company entered into a Purchase Agreement with a third party to sell the Company’s 0.77% net royalty interest in the oil and gas properties located on approximately 52 acres of land within the Baker Deforest Unit, located in Gonzales and Dewitt Counties, Texas, including the Baker Deforest Unit #1H, #2H, #3H, #4H and #12H wells.The purchaser paid $4.0 million in cash in connection with the sale. The closing occurred on December 19, 2012, but was effective as of October 1, 2012.On November 30, 2012, the Company sold five (5) wells to an oil & gas company for the extinguishment of the Company’s then outstanding note payable balance owed to such purchaser of $269,163.The original purchase price was for $500,000, which consisted of a note for $450,000 and cash of $50,000. Other Property and Equipment In November 2011, Lucas entered into a purchase agreement for a building in Gonzales County, Texas, for $450,000 to be used as office space.Pursuant to the agreement, the Company agreed to pay $325,000 in the form of a promissory note to be repaid in monthly installments.The final payment was made on May 1, 2012. 7 NOTE 5 – ASSET RETIREMENT OBLIGATIONS The following table presents the reconciliation of the beginning and ending aggregate carrying amounts of long-term legal obligations associated with the retirement of oil and gas property and equipment for the nine-month period ended December 31, 2012.Lucas has short-term asset retirement obligations of $90,000 as of December 31, 2012. Carrying amount at beginning of period - March 31, 2012 $ Accretion Additions for purchase of oil and gas property Carrying amount at end of period - December 31, 2012 $ NOTE 6 – NOTE PAYABLE In November 2011, Lucas closed a purchase and sale transaction with Nordic Oil USA I, LLLP ("Nordic"), with an effective date of July 1, 2011, to purchase all of Nordic’s interests in certain oil, gas and mineral leases, rights and assets located in Gonzales, Karnes and Wilson counties, Texas.Pursuant to the transaction, Lucas agreed to pay $22.0 million to Nordic in the form of a non-recourse senior secured promissory note. As such, Nordic's only recourse isagainst the properties acquired in the transaction, andthe note is not secured or guaranteed by any of the Company’s other assets. The note was due on or before November 17, 2012 and bears interest at 6.0% per annum.As of December 31, 2012, Lucas has accrued approximately $1.6 million of interest payable for this note. Lucas failed to pay the Note on November 17, 2012, and although it began negotiations with Nordic at that time regarding potential solutions to the default, no definitive agreements were reached and Nordic sent Lucas a letter demanding payment in full of the Note on December 5, 2012.Since the Company was unable to timely pay the Note at the date of the demand, Nordic filed a lawsuit against Lucas in the District Court of Harris County, Texas on December 10, 2012, making claims for the payment of the principal balance of the Note and accrued interest thereon, plus attorney’s fees in the amount of 10% of the principal and interest then owing on the note (as provided for pursuant to the terms of the Note), among others.Pursuant to an Agreement, Lucas’s new management (which was put into place subsequent to the filing of the lawsuit) reopened discussions with Nordic regarding possibly abating the lawsuit to negotiate potential solutions.Although the lawsuit has not yet been abated, Lucas and Nordic are still engaging in discussions, which may include, but not be limited to, the Company returning to Nordic the properties acquired. NOTE7 – STOCKHOLDERS' EQUITY Preferred Stock As of December 31, 2012, Lucas had 2,000 shares of Series A Convertible Preferred Stock issued and outstanding and no shares of Series B Convertible Preferred Stock issued and outstanding.The shares of preferred stock were issued for property acquisitions and were recorded at the fair value of the shares on the date of issuance.Each share of both the Series A and Series B Convertible Preferred Stock is convertible into 1,000 shares of the Company’s common stock.Both Series have no liquidation preference and no maturity date.The Series B Preferred Stock has dividend rights when and if cash dividends are declared by the Company on an “if converted” basis. Additionally, the conversion rate of the Series A and B Convertible Preferred Stock adjusts automatically in connection with and in proportion to any dividends payable by the Company in common stock. 8 Common Stock The following summarizes Lucas's common stock activity during the nine-month period ended December 31, 2012: Common Shares Issued Amount Per Share Shares Treasury Outstanding Balance at March 31, 2012 ) Unit Offerings April 2012 $ $ - September 2012 - Preferred Stock Series B Conversion - - - Warrants Exercised - Share-Based Compensation - Balance at December 31, 2012 ) In April 2012, the Company sold an aggregate of 2,950,000 units at $2.00 each, with each unit consisting of one share of Company common stock and 0.35 of a warrant to purchase one share of the Company's common stock at an exercise price of $2.30 per share in a registered direct offering.A total of 2,950,000 shares and 1,032,500 warrants were sold in connection with the offering.The Company received an aggregate of $5,900,000 (or $2.00 per unit) in gross funding and approximately $5,500,000 (or $1.87 per unit) in net proceeds after paying commissions and other expenses associated with the offering. The Company used the net proceeds to pay down expenses related to drilling, lease operating and workover activities; and for general corporate purposes, including general and administrative expenses. In September 2012, the Company sold an aggregate of 800,000 units at $1.65 each, with each unit consisting of one share of Company common stock and 0.25 of a warrant to purchase one share of the Company’s common stock at an exercise price of $2.00 per share in a registered direct offering. A total of 800,000 shares and 200,000 warrants were sold in connection with the offering.The Company received an aggregate of $1,320,000 (or $1.65 per unit) in gross funding and approximately $1,308,000 (or $1.64 per unit) in net proceeds after paying related expenses associated with the offering.The Company did not pay any commission in connection with the offering. The Company used the net proceeds to pay down expenses related to drilling, lease operating and workover activities; and for general corporate purposes, including general and administrative expenses. In connection with the December 2011 purchase of certain oil, gas and mineral leases, rights and assets located in Leon, Madison and Wilson counties in Texas, Lucas issued 2,824 shares of the Company’s Series B Convertible Preferred Stock. Each of the shares was convertible into 1,000 shares of the Company’s common stock. All of these shares of Series B Convertible Preferred Stock were converted into shares of the Company’scommon stock during the quarter ended September 30, 2012. See Note 9 – Share-Based Compensation for information on common stock activity related to Share-Based Compensation, including shares granted to the board of directors, officers, employees and consultants. Warrants During the nine months ended December 31, 2012, warrants to purchase 412,501 shares of the Company's common stock with an exercise price of $1.00 per share were exercised.These warrants were issued in connection with the sale of units in a private equity placement in September 2009.Of all the warrants issued in September 2009, 5,000 warrants were not exercised and expired during the three months ended September 30, 2012. As discussed above, the Company issued 1,032,500 warrants with an exercise price of $2.30 in connection with the April 2012 unit offering and 200,000 warrants with an exercise price of $2.00 in connection with the September 2012 unit offering. 9 The following is a summary of the Company's outstanding warrants at December 31, 2012: Warrants Outstanding Exercise Price ($) Expiration Date Intrinsic Value at December 31, 2012 July 3, 2014 $
